Citation Nr: 0834832	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1995 to October 
1995 and from January 1998 to July 1999, when she was 
discharged on account of disability.

The veteran presented sworn testimony in support of her 
appeal during a hearing held at the RO before the undersigned 
Veterans Law Judge in March 2007.

In August 2007, the Board of Veterans' Appeals (Board) 
remanded the appeal for additional evidentiary development.  
The veteran was requested to assist the VA in further 
developing evidence to support her claim, but has not done 
so.  Such development having been accomplished to the extent 
possible without the veteran's cooperation, the matter has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  At no time during the appeal period does the medical 
evidence show degenerative disc disease of the lumbar spine, 
or anything other than normal intervertebral disc space 
heights.

2.  The veteran experiences low back muscle spasms, and has 
been treated during the appeal period with medication and 
physical therapy.

3.  The veteran's service-connected low back disability does 
not cause more than slight limitation of lumbar spine motion; 
after repetitive motion exercises the veteran's lumbar spine 
forward flexion was limited to 70 degrees by pain, with a 
combined range of motion of 170 degrees.





CONCLUSION OF LAW

A disability rating greater than 10 percent is not warranted 
for the veteran's service-connected low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Review of the claims file 
shows that the veteran was informed of these elements in a 
December 2001 letter.  The veteran was specifically informed 
of the law governing the assignment of effective dates in an 
April 2006 letter.  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the veteran 
has not received written notice specifically tailored to this 
precedent.  However, review of the hearing transcript reveals 
some discussion of these matters during the hearing.  
Furthermore, review of the veteran's written contentions 
shows that she demonstrates actual understanding of these 
requirements and has tailored her arguments to show the 
effects of her disabilities upon her daily life and 
functioning.  Thus, in light of the circumstances, the Board 
holds that this deficiency is not prejudicial to the 
veteran's appeal.  

The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings, as well as 
the substance of the regulation pertaining to the VA's duties 
to notify and assist in a Statement of the Case dated in June 
2004.  Accordingly, the Board considers VA's notice 
requirements to have been met.   

VA medical records, physical therapy records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran has submitted 
written statements in support of her claim and has presented 
sworn testimony in support of her claim during a hearing held 
before the undersigned Veterans Law Judge in March 2007.  
Additional VA treatment records were obtained following the 
Board's August 2007 remand.  Although the VA requested 
additional information from the veteran, by letter to her 
current address, to support her claims that she is 
unemployable and unable to work due to her back problems, she 
did not respond to this request and did not provide any 
information to assist the VA in obtaining such evidence on 
her behalf.  Therefore, the Board considers that VA's duty to 
assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Governing law and regulations

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002, during the 
pendency of this appeal.  The rating criteria for evaluating 
other disabilities of the spine changed in September 2003.  
Also in September 2003, the Diagnostic Code number for 
intervertebral disc syndrome was changed from "5293" to 
"5243".  In the June 2004 Statement of the Case, the RO 
considered both the new and old criteria, and concluded that 
no change was warranted, thereby continuing the 10 percent 
disability.  The new criteria are only to be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA.  38 C.F.R. 
§ 14.507.  

The older criteria for rating intervertebral disc syndrome 
provided that mild disc syndrome was rated as 10 percent 
disabling, moderate disc syndrome with recurring attacks was 
rated as 20 percent disabling, severe intervertebral disc 
syndrome with recurring attacks and intermittent relief was 
rated as 40 percent disabling, and pronounced disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief was rated as 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Currently, intervertebral disc syndrome (either pre-operative 
or post-operative) is evaluated either on the total duration 
of incapacitating episodes over the previous twelve months or 
by combining under 38 C.F.R. § 4.25 (the combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293/5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  When rating intervertebral disc 
syndrome based upon incapacitating episodes, when the 
incapacitating episodes have a total duration of at least six 
weeks during the past twelve months, a disability rating of 
60 percent is provided.  When the incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past twelve months, a disability rating 
of 40 percent is provided.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months, a 20 percent rating 
is provided.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic 
Code 5243 (2006).  

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2006).  The 
applicable portion of this general formula provides a 
10 percent disability rating in the case of intervertebral 
disc syndrome resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating will be assigned in the case of forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher disability rating is warranted only in the case of 
ankylosis of the entire thoracolumbar spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  A series of 
explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

Analysis

Historically, the veteran sustained a back injury in January 
1998.  She was given physical therapy and subsequently 
released from active duty on account of physical disability 
related to back pain.  Service connection for lumbar 
degenerative disc disease was granted in a February 2000 
rating decision and a 10 percent disability rating was 
assigned, reflecting mild intervertebral disc syndrome.  

In the instant claim for an increased rating filed in 
September 2001, the veteran contends that the currently-
assigned 10 percent disability rating is inadequate to 
compensate her for the pain and functional impairment 
resulting from her service-connected lumbar spine disability.  
She asserts that she suffers from severe aching and continual 
throbbing in her back and also that she experiences shooting 
pain down her leg two to three times a week, with pain so 
severe as to incapacitate her two to three times a month.  
During the March 2007 hearing on appeal, she claimed that she 
cannot work due to her back pain and these incapacitating 
episodes.  She also testified that she was beginning to 
experience some incontinence and was trying to get a VA 
medical appointment to evaluate these symptoms.  

The medical evidence of record shows the veteran received 
treatment for back pain consisting of physical therapy and 
medication from the VA between 2002 and 2005.  Although 
records dated subsequent to 2005 were requested on several 
occasions, most recently in June 2008, it appears that the 
veteran has not sought any medical care from VA since 2005.  

Review of the medical evidence dated between 2002 and 2005 
shows that it does not fully support the veteran's 
contentions made in support of the instant claim.  The 
records show that she took prescription medication and went 
to physical therapy for muscle spasms in her low back.  They 
do not reflect the level of pain and impairment that she 
reported during the hearing on appeal, however.  During her 
physical therapy appointments she invariably self-reported 
her level of pain as either 5 of 10 or 7 or 10.  In April 
2003, she reported that her back pain had improved since she 
stopped wearing high heels.  In August 2003, a nursing 
outpatient note reflects that the veteran's own perception of 
her health status was "very good."  Her report of having to 
visit the emergency room is confirmed in the records, 
however, careful review of these reports shows that she 
sought treatment for headache pain, rather than back pain.  

The veteran was provided with a VA examination in January 
2002.  The report shows that the veteran reported having 
continuous pain and severe aching with throbbing in the 
sacral and lower lumbar area.  She reported that two or three 
times a week, the pain ascended her spine and went into her 
neck area.  She also reported that she missed numerous days 
of work because of these symptoms.  She reported no bowel or 
bladder problems.  

Upon examination, there was some tenderness in the cervical 
spine, lower lumbar area, and sacrum.  Her range of motion 
was normal, and she moved fluently without hesitation  Her 
muscle strength, tone, and muscle bulk was normal.  She was 
able to squat normally.  Her coordination was normal.  She 
had a normal neurologic examination as well.  The examiner 
commented that although she presented with subjective 
symptoms of pain in the sacral, lumbar area, as well as in 
the neck and the base of the skull, there were no objective 
findings correlating with her symptoms.  The examiner also 
noted that he had reviewed the actual X-ray films and was in 
agreement with the findings of the radiologist that the 
veteran's spine X-rays were entirely normal.  The examiner 
concluded the report with a diagnosis of "lumbar sprain with 
subsequent development of cervical pain and headaches.  

Review of the X-ray report, also dated in January 2002, shows 
that the intervertebral disc space heights were normal.  No 
fracture or dislocation was seen.  There was some 
straightening of the normal lumbar lordotic curvature which 
was deemed suspicious for possible back muscle spasm.  The 
only diagnosis rendered by the radiologist was "findings 
suggestive of back muscle spasm."

The veteran underwent another VA examination in August 2006.  
The veteran reported taking both Naproxen and Flexeril for 
back pain.  She complained of stiffness in the lumbar area 
with an aching component, and a sharp component when she 
twists or bends over.  When such a flare-up occurred, it 
would range from 7/10 to 10/10 on the pain scale and last for 
"hours."  She did not have incapacitating periods requiring 
bed rest, however.  She reported using a TENS unit 
intermittently, but had not needed it in the previous month.  
There was no history of bladder or bowel complaints.  She was 
able to perform all activities of daily living without any 
limitations except that she had difficulty walking for long 
distances of more than a mile.  

Upon clinical examination, the examiner noted that the 
veteran walked with a normal, nonantalgic gait, with no 
abnormal shoe wear pattern.  There was mild spasm in the 
thoracolumbar spine at the paravertebral muscles, but no 
tenderness to palpation.  Range of motion studies revealed 
forward flexion from 0 to 90 degrees with pain after 
repetitive motion starting at 70 degrees.  Extension was from 
0 to 30 degrees with some discomfort or pain after repetitive 
motion starting at 20 degrees.  Left and right lateral 
flexion was from 0 to 30 degrees with some discomfort after 
repetitive motion starting at 20 degrees.  Left and right 
lateral rotation was from 0 to 30 degrees with pain after 
repetitive motion starting at 20 degrees.  Joint function was 
not additionally limited by weakness fatigability or lack of 
endurance following repetitive motion.  Neurological 
examination revealed no deficits.  X-ray studies were 
interpreted as unremarkable with no significant bone or joint 
abnormality and the disc spaces well-preserved.  There was no 
evidence of any significant spinal canal stenosis or neural 
foraminal narrowing.

Review and analysis of the available medical evidence and the 
veteran's contentions over the entire time frame at issue, 
from September 2001 to the present, yields the conclusion 
that the veteran's complaints made in support of her claim do 
not match up with the objectively-shown symptomatology.  In 
particular, it is important to note that the evidence does 
not indicate the presence of current low back disc disease.  
The only objective low back symptomatology shown in the 
medical evidence consists of muscle spasm.  That muscle spasm 
can be painful and cause periods of exacerbation is well-
established and provides the basis for the currently-assigned 
10 percent disability rating.  Upon thorough longitudinal 
review, however, the Board cannot find a basis for assigning 
a higher disability rating.

Because this claim has been pending since before the 
regulatory changes, the older criteria pertaining to 
intervertebral disc syndrome may be applied to the veteran's 
claim.  However, in the absence of any showing of the 
presence of intervertebral disc syndrome, the disability may 
not reasonably be characterized as more than mild, reflecting 
the currently-assigned 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Applying the current regulatory provisions pertaining to 
intervertebral disc syndrome yields the same conclusion.  The 
presence of incapacitating episodes as defined by the 
regulation is not shown in the evidence of record.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); Diagnostic Code 5243 
(2006).  

Looking at the regulatory criteria for rating impairment in 
terms of limitation of motion, the Board cannot find that a 
disability rating greater than 10 percent is warranted under 
these criteria either.  As the veteran had no limitation of 
lumbar spine motion during the 2002 VA examination, and no 
limitation during the 2006 examination prior to repetitive 
motion, a finding of greater than slight limitation of lumbar 
spine motion would not be appropriate under the older rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Applying the newer rating criteria yields the same 
conclusion.  Even after repetitive motion exercises, the 
veteran's lumbar spine forward flexion was limited to 
70 degrees by pain, which warrants the assignment of a 
10 percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  Applying the 
alternative provisions of the General Rating Formula yields a 
10 percent disability rating as well, because the veteran's 
combined range of motion, as measured during the 2006 VA 
examination was 170 degrees, which warrants a 10 percent 
disability rating.

In sum, the Board concludes that the veteran's low back 
disability symptoms more nearly approximate the criteria for 
a 10 percent disability rating under any of the potentially-
applicable rating schemes.  Her symptoms simply do not rise 
to the level of severity contemplated for the assignment of a 
higher disability rating under any of the rating criteria 
which could be applied.  In reaching this conclusion, the 
Board acknowledges the veteran's requirements for physical 
therapy and pain medication.  It is for these reasons, that 
she is receiving a 10 percent disability rating, and as 
explained above, her objectively-shown symptomatology fits 
squarely into the criteria for the assignment of a 10 percent 
rating and no higher.  We are also cognizant of the multiple 
exaggerations the veteran has pressed upon the Board, which 
necessarily lowers the credibility we can attach to her 
statements regarding her purely subjective pain levels.  

Regarding the complete absence of treatment records after 
2005, the Board can only conclude that the veteran's 
disability has not worsened, or she would have more reason to 
cooperate with the VA so that evidence showing any worsening 
could have been obtained in support of her appeal.  In any 
case, we are constrained to render a decision upon the 
available evidence of record, and as explained above, the 
available evidence does not support in any way the veteran's 
contentions that she has lost work on account of her back 
symptoms or that her back symptoms are causing bladder 
distress.  To the extent that the veteran may be combining 
her headaches and neck pain symptoms together with her low 
back pain, we note that only the disability of the low back 
has been granted service connection, and that she has not 
filed a claim for service connection for headaches or neck 
pain.  

The preponderance of the evidence is against the veteran's 
claim for a disability rating greater than 10 percent for a 
low back disability.  The benefit sought is therefore denied.


ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


